Exhibit (10)(k)(9)

 

AMENDMENT NO. 4

TO

ALLTEL CORPORATION PENSION PLAN

(January 1, 2001 Restatement)

 

WHEREAS, ALLTEL Corporation (the “Company”) maintains the ALLTEL Corporation
Pension Plan, as amended and restated effective as of January 1, 2001, and as
subsequently amended, (the “Plan”); and

 

WHEREAS, the Company desires further to amend the Plan;

 

NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan,
effective as set forth herein, in the respects hereinafter set forth:

 

1. Effective as of January 1, 1989, Section 1.37(c) of the Plan is amended to
provide as follows:

 

(c)   Break in Service

 

A Plan Year or Eligibility Computation Period during which an Employee fails to
complete more than 500 Hours of Service.

 

2. Effective for limitation years beginning on and after January 1, 2001, a new
Section 7.03 is added to the Plan to provide as follows:

 

7.03 CRA Model Amendment

 

For limitation years beginning on and after January 1, 2001, for purpose of
applying the limitations in Sections 7.01 and 7.02, compensation paid or made
available during such limitation years shall include elective amounts that are
not includible in the gross income of the employee by reason of
Section 132(f)(4) of the Code.

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment No. 4 to ALLTEL Corporation Pension Plan (January 1, 2001 Restatement)
to be executed on this 27th day of May, 2004

 

 

ALLTEL CORPORATION

 

 

 

 

 

By:

/s/ Scott T. Ford

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------